Citation Nr: 0912060	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 
19, 2002, for the award of service connection and 
compensation for pseudofolliculitis barbae with facial 
scarring.

2.  Entitlement to an effective date earlier than November 
19, 2002, for the award of service connection and 
compensation for right knee degenerative joint disease.

3.  Entitlement to an effective date earlier than November 
19, 2002, for the award of service connection and 
compensation for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that decision the Baltimore RO 
granted service connection for pseudofolliculitis barbae with 
facial scarring (rated as 30 percent disabling), left knee 
degenerative joint disease (rated as 10 percent disabling) 
and right knee degenerative joint disease (rated as 10 
percent disabling).  The RO assigned November 19, 2002 as the 
effective date for service connection for each of these three 
disabilities.  The Veteran appealed the effective date 
assigned.  

The Veteran's records were transferred to the RO in 
Pittsburg, Pennsylvania.


FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for pseudofolliculitis barbae with facial scarring until 
November 19, 2002.

2.  The veteran did not file a claim for service connection 
for right knee degenerative joint disease until November 19, 
2002.

3.  The veteran did not file a claim for service connection 
for left knee degenerative joint disease until November 19, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than November 19, 2002 for the award of service connection 
for pseudofolliculitis barbae with facial scarring have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.157, 3.400 (2008). 

2.  The criteria for assignment of an effective date earlier 
than November 19, 2002 for the award of service connection 
for right knee degenerative joint disease have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.157, 
3.400 (2008). 

3.  The criteria for assignment of an effective date earlier 
than November 19, 2002 for the award of service connection 
for left knee degenerative joint disease have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.157, 
3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide a VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  

In light of the foregoing, and in view of the determination 
of this appellate decision, the Board finds that no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim for 
an earlier effective date prior to November 19, 2002 for a 
grant of service connection for pseudofolliculitis barbae 
with facial scarring, and right and left knee degenerative 
joint disease.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  The Board will thus proceed with 
the adjudication of this appeal.

II.  Earlier Effective Date for Service Connection and 
Compensation 

The Veteran contends that the effective date for the grant of 
service connection for pseudofolliculitis barbae with facial 
scarring, right knee degenerative joint disease, and left 
knee degenerative joint disease, should be the date he was 
released from service in January 1978.  



A.  Law

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Generally, a specific claim in the form prescribed 
by VA must be filed in order for VA benefits to be paid.  38 
C.F.R. §§ 3.160(b), 3.151(a) (2008).  Under 38 C.F.R. § 
3.1(p), the prescribed form includes that the claim must be 
in writing.  

Any communication or action indicating an intent to apply for 
VA benefits from a claimant or representative may be 
considered an "informal claim."  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).  
An informal claim must also be in writing.  Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. 
Principi, 357 F.3d 1370 (2004) (defining when the 
"identification" requirement of 38 C.F.R. § 3.155(a) is met); 
Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit 
declined to reverse interpretation in Rodriguez that an 
informal claim must be written) (non-precedential).
  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. Id. 

Under certain circumstances, VA medical records may 
constitute an informal claim for increase or to reopen a 
compensation claim under 38 C.F.R. § 3.157 (2008), but this 
provision is not for application in an initial compensation 
claim for a disability. See 38 C.F.R. § 3.155(c) (2008).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Thus, generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Also, 
the effective date of an award of disability compensation 
based on a claim to reopen after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

B.  Analysis

As explained above, the law limits the assignment of an 
effective date for an original claim to the date of receipt 
of the claim.  This is the case here, as the Veteran first 
filed a claim for benefits in a formal application received 
on November 19, 2002.  
 
The Veteran submitted a formal application (VA Form 21-526) 
to the RO, received in November 19, 2002, which shows that 
the Veteran specifically claimed entitlement to service 
connection for pseudofolliculitis barbae with facial 
scarring, right knee degenerative joint disease, and left 
knee degenerative joint disease.  Since for original claims 
the law only allows an effective date from the date of the 
claim, an effective date preceding the claim must be denied.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).
 
A review of the Veteran's claims file shows that there is no 
record of receipt of an informal or formal claim for service 
connection for the claimed disabilities prior to November 19, 
2002.  For that matter, other than a DD Form 214MC, there are 
no documents at all in the claims file that were associated 
with the claims file prior to November 19, 2002.  

Since the Veteran submitted his claim more than one year 
after his separation from service in 1978, the law provides 
that the earliest effective date that can be assigned for the 
award of service connection for pseudofolliculitis barbae 
with facial scarring, right knee degenerative joint disease, 
and left knee degenerative joint disease, is November 19, 
2002-the date of receipt of the original claim.  

The Veteran maintains that he was treated for the three 
disabilities within the first year after discharge, in March, 
April and May of 1978, at the Cleveland VA Medical Center.  
 
Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However, the provisions of 38 C.F.R. § 3.157 only 
apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the 
disability is not compensable.  Here, there was no 
adjudication on these matters prior to the veteran's November 
19, 2002 claim.  See 38 C.F.R. § 3.157(b).  

Thus, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a left shoulder disability was filed 
earlier than November 19, 2002. 38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993).  Even if 38 C.F.R. § 3.157 
were applicable here-providing that a report of treatment 
will be accepted as an informal claim for benefits-the 
record contains no medical evidence referable to any of the 
three subject disabilities until 2004.  Because the November 
19, 2002, effective date for the grant of service connection 
here precedes any records in 2004, such medical evidence 
could not make possible an earlier effective date here.

The Veteran maintains that he was treated for the three 
disabilities at the Cleveland VA Medical Center in 1978.  In 
letters dated in December 2003 and January 2004, the Chief, 
Patient Care Administrative Service, of that facility 
reported that after a thorough search of their medical 
records, they were unable to locate any information on the 
matter.  

The Veteran has suggested that the RO should conduct a search 
via PIES (Personal Information Exchange System), to request 
VA Medical Center records from a storage facility in St. 
Louis.  Presumably, the Veteran is referring to the National 
Personnel Records Center (NPRC) in St. Louis.  That system 
and facility, however, only pertain to the search for 
military records; and do not provide for the search for VA 
medical records.  Therefore, a search by way of PIES and/or 
NPRC, for any VA medical records associated with treatment in 
1978 at the Cleveland VA Medical Center would be of no 
benefit to the Veteran's claims. 

In sum, therefore, the preponderance of the evidence is 
against the Veteran's claim for an earlier effective date for 
service connection for pseudofolliculitis barbae with facial 
scarring, right knee degenerative joint disease, and left 
knee degenerative joint disease.  As detailed above, an 
effective date earlier than November 19, 2002 is not 
warranted for the grant of service connection for 
pseudofolliculitis barbae with facial scarring, right knee 
degenerative joint disease, and left knee degenerative joint 
disease.


ORDER

Entitlement to an effective date earlier than November 19, 
2002, for the award of service connection for 
pseudofolliculitis barbae with facial scarring, is denied.

Entitlement to an effective date earlier than November 19, 
2002, for the award of service connection for right knee 
degenerative joint disease, is denied.

Entitlement to an effective date earlier than November 19, 
2002, for the award of service connection for left knee 
degenerative joint disease, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


